                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHRISTOPHER MOEHRL, on behalf of
himself and all others similarly situated,
                                                   Civil Action No.: 1:19-cv-01610
                Plaintiff,
                                                   Judge Andrea R. Wood


v.

THE NATIONAL ASSOCIATION OF
REALTORS, REALOGY HOLDINGS
CORP., HOMESERVICES OF AMERICA,
INC., RE/MAX, LLC, and KELLER
WILLIAMS REALTY, INC.,

                 Defendants.


     NOTICE OF WITHDRAWAL OF APPEARANCE OF ERIN L. SHENCOPP AND
                REQUEST FOR REMOVAL FROM ECF SERVICE

       TO THE CLERK AND ALL PARTIES OF RECORD: Please withdraw the appearance

of Erin L. Shencopp as counsel for Defendant RE/MAX, LLC in this matter as of January 31,

2020. After January 31, 2020, Ms. Shencopp will no longer be associated with the law firm of

Jones Day.

       PLEASE TAKE NOTICE that RE/MAX, LLC continues to be represented in this case by

lead counsel.

       Accordingly, we ask that this notice be approved.
Dated: January 31, 2020               JonesDay


                                      BY: Erin L. Shencopp

                                      Paula W. Render
                                      prender@jonesday.com
                                      Erin L. Shencopp
                                      eshencopp@jonesday.com
                                      Odeshoo Hasdoo
                                      ehasdoo@jonesday.com
                                      JONES DAY
                                      77 W Wacker, Suite 3500
                                      Chicago, IL 60605
                                      (312) 782-3939

                                      Counsel for RE/MAX, LLC




SO ORDERED:

_________________________________
Dated: ___________________________




                                     -2-
